Matter of DiBattiste (2017 NY Slip Op 04355)





Matter of DiBATTISTE


2017 NY Slip Op 04355


Decided on June 1, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 1, 2017

[*1]In the Matter of CAROL ANN DiBATTISTE, an Attorney. (Attorney Registration No. 2290070)

Calendar Date: May 22, 2017

Before: Peters, P.J., McCarthy, Rose, Devine and Mulvey, JJ.


Carol Ann DiBattiste, Alexandria, Virginia, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Carol Ann DiBattiste was admitted to practice by this Court in 1989 and lists a business address in Washington, DC with the Office of Court Administration. DiBattiste now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose DiBattiste's application.
Upon reading the affidavit of DiBattiste sworn to December 19, 2016 and filed December 27, 2016, and upon reading the May 12, 2017 correspondence in response by the Chief Attorney for AGC, and having determined that DiBattiste is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Peters, P.J., McCarthy, Rose, Devine and Mulvey, JJ., concur.
ORDERED that Carol Ann DiBattiste's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Carol Ann DiBattiste's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Carol Ann DiBattiste is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and DiBattiste is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public [*2]authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Carol Ann DiBattiste shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.